Wells, J.
No express contract with the defendants is alleged or proved. There was an express contract with the town; and the defendants acted only as agents of the town to see to the execution of that contract. It is manifest that whatever work was done by the plaintiff was done for the sole purpose of executing the contract with the town; and that whatever directions were given by the defendants were given for that sole purpose. The work was not done, nor ordered to be done, for any personal use or benefit of the defendants; and there is nothing in the case from which such personal use and benefit can be established as the result of any estoppel.
If the defendants misled the plaintiff by wrong information or directions as to the line upon which the work was to be done under his contract with the town, either wilfully or from a want of care inconsistent with good faith, they might be held liable in tort fur the damages or loss resulting to the plaintiff by reason of work done or expenses incurred uselessly, in consequence thereof, upon the wrong line.
But the foregoing statement of the case excludes the implication of a contract with the defendants personally, or a promise by them to pay for the work done. However negligent or wrongful the conduct of the defendants, acting as agents either of the town *325or of the plaintiff, so long as they acted and were understood to act only as agents, no implication of a personal contract will arise.
The court below instructed the jury that if at the call of the plaintiff the defendants pointed out to him where the way to be worked was located, assuming the authority so to do, and ordered him to work upon that line and no other, when in fact that was not the line upon which the way was laid out, and the plaintiff worked upon it in good faith, believing from what they told him that such was the proper location and that the defendants had authority to point it out to him, then he could recover of the defendants personally, in this action, for his labor and expenses in so working it.
We are of opinion that this instruction is erroneous, and that this action cannot be maintained upon the grounds therein stated.

Exceptions sustained.